As filed with the Securities and Exchange Commission on November 17, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06628 The Yacktman Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgeport Parkway Building One, Suite 320 Austin, TX 78730 (Address of principal executive offices) (Zip code) Donald A. Yacktman c/o Yacktman Asset Management Co. 6300 Bridgeport Parkway Austin, TX 78730 (Name and address of agent for service) 512-767-6700 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Schedule of Investments September 30, 2010 (Unaudited) The Yacktman Fund Number of Shares Value COMMON STOCKS - 89.07% Banks - 2.89% Bank of America Corp. $ The Bancorp, Inc. (a) U.S. Bancorp Beverages - 14.70% Coca-Cola Co. PepsiCo, Inc. Capital Markets - 0.94% Bank of New York Mellon Corp. Commercial Services & Supplies - 2.00% H&R Block, Inc. Computers & Peripherals - 2.49% Dell, Inc. (a) Hewlett-Packard Co. Consumer Finance - 0.35% American Express Co. Distributors - 0.16% Prestige Brands Holdings, Inc. (a) Diversified Consumer Services - 1.66% Apollo Group, Inc. (a) Diversified Financial Services - 0.13% Resource America, Inc., Class A Electronic Equipment, Instruments & Components - 1.00% Corning, Inc. Food & Staples Retailing - 1.79% Sysco Corp. Food Products - 0.82% Lancaster Colony Corp. Health Care Equipment & Supplies - 7.88% Becton Dickinson & Co. C.R. Bard, Inc. Covidien Plc Medtronic, Inc. Stryker Corp. Health Care Providers & Services - 2.24% Patterson Companies, Inc. UnitedHealth Group, Inc. WellPoint, Inc. (a) Household Products - 8.56% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Industrial Conglomerates - 0.12% Tyco International Ltd. Insurance - 0.38% Loews Corp. MGIC Investment Corp. (a) Internet Retail - 1.62% eBay, Inc. (a) IT Services - 0.93% Total System Services, Inc. Media - 18.24% Comcast Corp. Dish Network Corp., Class A Liberty Media Holding Corp., Interactive-Series A (a) News Corp., Class A Viacom, Inc., Class B Oil, Gas & Consumable Fuels - 4.42% ConocoPhilips Pharmaceuticals - 9.11% Johnson & Johnson Pfizer, Inc. Software - 4.91% Microsoft Corp. Specialty Retail - 1.73% Abercrombie & Fitch Co. - Class A Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $2,251,386,068) CONVERTIBLE PREFERRED STOCKS - 0.74% Advertising - 0.74% Interpublic Group of Cos., Inc., Series B TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $9,117,925) PREFERRED STOCKS - 0.23% Diversified Financial Services - 0.23% SLM Corp. TOTAL PREFERRED STOCKS (Cost $3,895,008) Principal Amount Value CONVERTIBLE BONDS - 0.17% Mortgage REITs - 0.17% RAIT Financial Trust (c) 6.875%, 04/15/2027 TOTALCONVERTIBLE BONDS (Cost $5,515,643) CORPORATE BONDS - 0.14% Specialty Retail - 0.14% Limited Brands, Inc. 7.600%, 07/15/2037 TOTALCORPORATE BONDS (Cost $1,738,256) SHORT TERM INVESTMENTS - 9.56% Commercial Paper - 1.61% American Express Co. 0.000%, 10/01/2010 GE Capital Corp. 0.000%, 10/01/2010 Demand Note - 0.01% U.S. Bancorp 0.000%, 12/31/2031 (b) U.S. Treasury Bills - 7.94% U.S. Treasury Bill 0.048%, 10/21/2010 0.121%, 01/13/2011 0.053%, 10/14/2010 0.049%, 10/28/2010 0.126%, 12/23/2010 0.146%, 12/30/2010 0.124%, 01/20/2011 0.119%, 01/27/2011 TOTAL SHORT TERM INVESTMENTS (Cost $266,704,531) Total Investments (Cost $2,538,357,431) - 99.91% Other Assets in Excess of Liabilities - 0.09% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. (a) Non-Income Producing. (b) Variable rate security.Rate shown represents the rate as of September 30, 2010. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Valuation Measurements The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.For example, money market securities are valued using amortized cost, in accordance with the Investment Company Act of 1940.Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2010 : THE YACKTMAN FUND Level 1 Level 2 Level 3 Total Common Stock Consumer Discretionary $ - - $ Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Total Common Stock - - Convertible Preferred Stock - Preferred Stock - - Convertible Bonds - $ - Corporate Bonds - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Schedule of Investments September 30, 2010 (Unaudited) The Yacktman Focused Fund Number of Shares Value COMMON STOCKS - 88.85% Auto Manufacturers - 1.46% Toyota Industries Corporation - ADR (a) $ Banks - 2.71% The Bancorp, Inc. (a) U.S. Bancorp Beverages - 17.28% Coca-Cola Co. PepsiCo, Inc. Commercial Services & Supplies - 2.05% H&R Block, Inc. Computers & Peripherals - 2.06% Hewlett-Packard Co. Diversified Consumer Services - 1.66% Apollo Group, Inc. (a) Diversified Financial Services - 0.08% Resource America, Inc., Class A Electronic Equipment, Instruments & Components - 1.03% Corning, Inc. Food & Staples Retailing - 1.79% Sysco Corp. Food Products - 0.65% Lancaster Colony Corp. Health Care Equipment & Supplies - 7.84% Becton Dickinson & Co. C.R. Bard, Inc. Covidien Plc Stryker Corp. Health Care Providers & Services - 1.28% UnitedHealth Group, Inc. Household Products - 7.58% Clorox Co. Procter & Gamble Co. Internet Retail - 1.60% eBay, Inc. (a) IT Services - 0.95% Total System Services, Inc. Media - 18.03% Comcast Corp. Liberty Media Holding Corp., Interactive-Series A (a) News Corp., Class A Viacom, Inc., Class B Oil, Gas & Consumable Fuels - 4.19% ConocoPhilips Pharmaceuticals - 9.27% Johnson & Johnson Pfizer, Inc. Software - 5.90% Microsoft Corp. Specialty Retail - 1.44% Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $1,181,859,841) Principal Amount Value CONVERTIBLE BONDS - 0.07% Mortgage REITs - 0.07% RAIT Financial Trust 6.875%, 04/15/2027 (c) TOTALCONVERTIBLE BONDS (Cost $1,168,523) CORPORATE BONDS - 0.54% Media - 0.54% Liberty Media Corp. 8.250%, 02/01/2030 TOTALCORPORATE BONDS (Cost $7,361,301) SHORT TERM INVESTMENTS - 10.37% Commercial Paper - 1.34% American Express Co. 0.000%, 10/01/2010 GE Capital Corp. 0.000%, 10/01/2010 Demand Note - 0.00% U.S. Bancorp 0.000%, 12/31/2031 (b) U.S. Treasury Bills - 9.03% U.S. Treasury Bill 0.121%, 01/13/2011 0.131%, 02/10/2011 0.034%, 10/07/2010 0.049%, 10/28/2010 0.126%, 12/23/2010 0.146%, 12/30/2010 0.124%, 01/20/2011 TOTAL SHORT TERM INVESTMENTS (Cost $150,555,709) Total Investments (Cost $1,340,945,374) - 99.83% Other Assets in Excess of Liabilities - 0.17% TOTAL NET ASSETS - 100.00% $ Schedule of Options Written September 30, 2010 (Unaudited) The Yacktman Focused Fund Contracts Value PUT OPTIONS BP plc Expiration: January, 2011 Exercise Price: $20.00 $ Total Options Written(Premiums received $1,455,525) $ Schedule of Options Written September 30, 2010 (Unaudited) The Yacktman Focused Fund Contracts Value PUT OPTIONS BP plc Expiration: January, 2011 Exercise Price: $20.00 $ Total Options Written(Premiums received $1,455,525) $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. ADR American Depository Receipt (a) Non-Income Producing. (b) Variable rate security.Rate shown represents the rate as of September 30, 2010. (c) Restricted security as defined in Rule 144(A) under the Securities Act of 1933. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Valuation Measurements The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.For example, money market securities are valued using amortized cost, in accordance with the Investment Company Act of 1940.Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2010 : THE YACKTMAN FOCUSED FUND Level 1 Level 2 Level 3 Total Common Stock Automobiles - $ Consumer Discretionary $ - - Consumer Staples - - Energy - - Financials - - Health Care - - Information Technology - Total Common Stock - - Convertible Bonds - $ - Corporate Bonds - - Short Term Investments - - Total Investments in Securities $ $ 159,367,946 $ - $ Other Financial Instruments* Written Options $ - - $ * Other financial instruments are written options not reflected in the portfolio of investments. The Funds have adopted derivative instruments disclosure standards, in order to enable the investor to understand how and why an entity used derivatives, how derivatives are accounted for, and how derivative instruments affect a Fund's results of operations and financial position. The Yacktman Focused Fund may use options to generate income and to hedge against losses caused by declines in the prices of stocks in its portfolio or for any other permissible purposes consistent with the Fund's investment objective. Balance Sheet Values of Derivative Instruments as of September 30, 2010 Liability Derivatives Derivatives not accounted for as hedging instruments Balance Sheet Location Value Equity Contracts - Options Options Written, at value Total The average monthly market value of written options during the period ended September 30, 2010 were as follows: Long Positions Yacktman Focused Fund Written Options Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Yacktman Funds, Inc. By (Signature and Title) /s/ Donald A. Yacktman Donald A. Yacktman, President Date 11/12/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Donald A. Yacktman Donald A. Yacktman, President & Treasurer Date 11/12/10 * Print the name and title of each signing officer under his or her signature.
